Citation Nr: 0715311	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  05-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to a higher rating for peptic ulcer disease, 
including the propriety of a reduction from a 10 percent 
rating to a non-compensable level.

2.  Entitlement to an increased rating for hypothyroidism, 
originally evaluated as Graves' disease/hyperthyroidism, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, her spouse, and her sister


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2004 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  

At a January 2007 video conference hearing before the 
undersigned Veterans Law Judge, the veteran submitted new 
evidence in the form of mostly duplicate medical records from 
a private care provider and the United States Army hospital 
at Ft. Riley, Kansas, and supporting statements from several 
individuals.  The veteran specifically waived her right to 
have the RO consider this evidence in the first instance.  38 
U.S.C. § 20.1304(c) (2006).

As a preliminary matter, the Board notes that the veteran's 
hypothyroidism was originally diagnosed and rated as Graves' 
disease/hyperthyroidism.  (As was explained by a VA examining 
physician in a July 2003 report that is of record, Graves' 
disease is a condition of hyperthyroidism.)  After the 
veteran received radio-iodine ablation treatment for this 
disease, she would expected to become hypothyroid, as is the 
case here.  Thus, what was originally identified and rated as 
Graves' disease/hyperthyroidism has been identified and rated 
as hypothyroidism by the RO.  Thus, the Board has 
characterized thyroid issue on appeal as set forth on the 
title page.

Also, the veteran is service connected for peptic ulcer 
disease, evaluated as being 10 percent disabling until June 
1, 2006.  As will be detailed below, evaluation of the 
veteran's peptic ulcer disease was reduced to a 
noncompensable level during the course of the instant appeal.  
As a consequence, the Board must evaluate both the propriety 
of a reduction to a non-compensable level, and whether an 
increased rating is warranted; the issue is therefore 
characterized as set forth on the title page.  


FINDINGS OF FACT

1.  The veteran does not have peptic ulcer disease.

2.  The reduction of the veteran's peptic ulcer disease from 
10 percent to zero percent (non-compensable) was warranted.

3.  The veteran has borderline mild hypothyroidism with 
slightly elevated thyroid stimulating hormone (TSH) and 
frequent bowel movements.


CONCLUSIONS OF LAW

1.  The reduction to a non-compensable level for peptic ulcer 
disease was proper.  38 U.S.C.A. § 5112 (2002); 38 C.F.R. 
§§ 3.105(e), 3.334, 4.114 (2006). 

2.  The criteria for a compensable rating for the veteran's 
service-connected peptic ulcer disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Codes 7304, 7305 (2006).

3.  The criteria for an increased rating for the veteran's 
hypothyroidism have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7903 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information she had pertaining 
to her claims.  The RO also provided a statement of the case 
(SOC) and three supplemental statements of the case (SSOCs) 
reporting the results of its reviews and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of her 
claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran's SMRs show that she was diagnosed in 1985 with 
Graves' disease/hyperthyroidism.  In 1991 she was diagnosed 
with duodenal erosion, later described as mild peptic ulcer 
disease.  Based on the veteran's SMRs, in a rating decision 
dated in April 1992, the veteran was service connected for 
peptic (stomach) ulcer disease and hyperthyroidism/Graves' 
disease, each rated as 10 percent disabling effective from 
November 26, 1991, the day following separation from active 
military service.  See 38 C.F.R. § 3.400(b)(2)(i) (2006).  

After leaving service, the veteran continued to be followed 
for her hypothyroidism at the Ft. Riley hospital as a 
dependent of her active duty husband.  Some treatment notes 
indicate a history of duodenal ulcer, but show no specific 
treatment for ulcers.  The report of an August 1998 
fluoroscopy conducted at Ft. Riley noted that the esophagus 
had a normal course, caliber, and mucosa.  A small amount of 
gastrointestinal reflux was identified.  The stomach and 
duodenum had a normal mucosal pattern without evidence of 
persistent intra-luminal filling defect or ulceration.  The 
radiologist characterized the examination as a negative exam.

As noted, the veteran underwent VA examinations in July 2003.  
The examiner noted that the veteran was now taking medication 
for the resulting hypothyroidism.  The veteran complained of 
frequent recurrent neck, feet, and ankle swelling.  She 
complained of bloating of the abdomen after meals with a lot 
of gas, chills, sweating, palpitations, hoarseness, tiring 
easily, weight gain, and alternate heat and cold intolerance.  
She reported frequent bowel movements, four or five times per 
day.  The examiner noted that, on reviewing the veteran's 
reported symptoms, he found that they were mixed symptoms of 
both hyperthyroidism and hypothyroidism, which, he stated, 
could not be the case.  

On examination, the examiner described the veteran as 
overweight and in no active distress.  Head, neck, and eyes 
appeared normal.  He described the thyroid as normal in 
appearance and not palpable, which would be expected after 
radio-iodine ablation treatment.  The lungs were clear, and 
the heart was in regular rhythm and rate.  Clinical testing 
revealed current thyroid stimulating hormone (TSH) level was 
6.02, with the normal upper limit being 5.  The examiner 
diagnosed the veteran as being clinically borderline normal 
to mildly hypothyroid.  He explained that, with the current 
TSH level, the veteran would not expect to have symptoms of 
either hypothyroidism or hyperthyroidism, and he therefore 
could not explain the veteran's weight gain, fatigability, 
palpitations, chills, heat and cold intolerance, or 
hoarseness as having any relationship to her current thyroid 
condition.

This examiner also examined the veteran in connection with 
her claim for an increased evaluation for her service-
connected peptic ulcer disease.  The examiner noted that the 
veteran complained of frequent epigastric burning, occasional 
reflux, and a lot of indigestion.  She also complained of 
loose bowel movements four or five times daily, and no 
constipation.  She reported frequent colicky abdominal pain 
with distention and bloating, and a lot of gas.  The examiner 
noted that there was presently no known site of specific 
ulcer.

On examination of the abdomen, there was no pain and no 
tenderness.  The abdomen was obese without distention, mass, 
or hepatosplenomegaly.  Bowel sounds were present and normal.  
Esophagogastroduodenoscopy (EGD) examination to the second 
part of the duodenum revealed a normal stomach, with no 
ulcers seen.  There was also no evidence of a duodenal ulcer.  
The examiner's diagnoses were acid peptic disease with no 
evidence of ulcer disease; hiatal hernia; and H. Pylori.

Because the July 2003 examiner found no evidence of peptic 
ulcer disease, the RO scheduled the veteran for another 
examination, which was conducted in August 2005.  The 
examiner, who also conducted the 2003 examinations, 
reiterated the findings of his earlier examination.  The 
veteran reported that she was currently taking ranitidine 
(Zantac) twice daily, but still had nausea, emesis, colic, 
and diarrhea every other day.  She reported that she had 
vomited blood a month before the examination, and reported 
occasional reflux and substernal burning, and constant 
epigastric burning.  There was no dysphagia.  She reported 
that she stayed bloated constantly, and claimed tarry stools 
every 10 days.  

On examination, the veteran was found to be alert, oriented, 
and in no apparent distress.  Weight was stable, and there 
were no signs of anemia or of a specific site of ulcer 
disease.  The abdomen was soft and obese, with claims of 
tenderness in epigastrium on palpation.  There was no 
distension, rebound, or guarding.  Bowel sounds were present.  
There was no mass or organomegaly.  The examination report 
shows that a July 2003 EGD examination yielded a diagnosis of 
gastritis.  Blood tests were ordered, but the veteran did not 
show at the lab for collection.  The examiner diagnosed a 
small hiatal hernia with gastrointestinal reflux disease 
(GERD), and gastritis.

Review of the veteran's private medical records show no 
treatment for ulcer disease.  

Based on the findings of the July 2003 and August 2005 
examinations, and the absence of any treatment for ulcer 
disease since leaving service, the RO notified the veteran in 
October 2005 that it proposed reducing the 10 percent rating 
for peptic ulcer disease to zero percent (non-compensable).  
This reduction was effected in a rating decision dated in 
March 2006, and was made effective from June 1, 2006.

Of record are several notes from B.C., PA-C, stating that he 
had been treating the veteran for over two years for 
recurring ulcer disease, which had been treated in the 
emergency room at the hospital at Ft. Riley.  B.C. stated 
that the veteran continued to have symptoms of cold 
intolerance, muscle weakness, mental disturbances with 
slowing thought, weight gain, constipation, and fatigue.  
B.C. reported that the veteran's TSH reading was 5.89 in 
April 2006, 4.48 in November 2005, 4.77 in September 2005, 
and 1.30 in August 2004.  He has also described the veteran's 
hypothyroidism as being poorly controlled.  The veteran's 
treatment records also show a July 2006 TSH reading of 0.045, 
and that the April 2006 reading was 5.86.  

Also of record are notes from coworkers testifying to the 
fact that the veteran suffers from pain, and calls in sick, 
missing some work due to medical appointments.  

A letter from L. B., a friend who indicated that he had lived 
with the veteran's family for awhile, noted that he had 
observed her having severe pain and periods of lethargy.

III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

A.  Ulcer

As noted, the veteran was at one time evaluated as having 
peptic ulcer disease, rated as 10 percent disabling effective 
as of the date following her separation from military 
service.  This evaluation was made in an April 1992 rating 
decision that was based on an in-service diagnosis of 
duodenitis with duodenal erosion, described once in the SMRs 
as mild peptic ulcer disease.  However, as noted in the 
background discussion above, as early as 1998 it was 
determined by the military service that there was, in fact, 
no ulcer present.  The absence of ulcers was also reported in 
the VA examiner's reports of July 2003 and August 2005.  

Addressing first the propriety of the RO's March 2006 
reduction from 10 percent to a non-compensable level for 
peptic ulcer disease, the Board finds that the reduction was 
warranted and proper.  Reductions in evaluations for 
compensation is governed by VA regulations found at 38 C.F.R. 
§§ 3.105, 3.344. 

Procedurally, where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  With an exception that is 
inapt here, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105.

Here, the veteran was properly notified of the proposed 
reduction in her compensation for peptic ulcer disease from 
10 percent to zero percent in a decision mailed to her on 
October 24, 2005.  The veteran's representative responded 
with a request for an additional 60 days to gather evidence 
in support of her contention.  While this request was 
received on December 27, 2005, beyond the 60 days provided 
for in the RO's October 2005 letter to the veteran, the RO, 
without responding to the extension request directly, 
nevertheless waited until March 15, 2006, well beyond the 
extra 60 days requested, before issuing a rating decision 
decreasing the peptic ulcer rating to the proposed zero 
percent.  The Board observes that the veteran did not submit 
any additional evidence in support of not reducing the 
rating.  In light of the foregoing uncontroverted evidence, 
the Board finds that the regulatory procedures required for 
reducing the rating for the veteran's peptic ulcer disease 
were complied with.  

Regarding the evidentiary standard for reduction of ratings 
in light of medical evidence indicating improvement, the 
Board notes that VA regulations require that the entire 
record of examinations and the medical-industrial history 
must be reviewed to ascertain whether a recent examination is 
full and complete, including all special examinations 
indicated as a result of general examination and the entire 
case history.  Examinations less full and complete than those 
on which payments were authorized or continued may not be 
used as a basis of reduction.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).   
 
Further, if doubt remains, after according due consideration 
to all the evidence, the rating agency will continue the 
rating in effect (as opposed to reducing the rating), and 
note that the rating is pending reexamination after a 
specified number of months.  38 C.F.R. § 3.344(b).
 
As noted above, it has been determined on the basis of 
comprehensive examinations at least three times over a period 
of seven years that the veteran simply does not have an ulcer 
disease.  The report of an August 1998 fluoroscopy found 
nothing but a small amount of gastrointestinal reflux.  The 
stomach and duodenum had a normal mucosal pattern without 
evidence of ulceration.  The radiologist characterized the 
examination as a negative exam.  The July 2003 VA examiner 
noted that there was presently no known site of specific 
ulcer, and, in the diagnoses provided after examination, 
noted that there was no evidence of ulcer disease.  The 
August 2005 examiner reiterated his earlier findings that 
there were no signs of anemia or of a specific site of ulcer 
disease.  Another EGD examination yielded a diagnosis of 
gastritis.  Blood tests were ordered, but the veteran did not 
show at the lab for collection.  The examiner diagnosed a 
small hiatal hernia with gastrointestinal reflux disease 
(GERD), and gastritis, not peptic ulcer disease.  Again, a 
review of the veteran's private medical records showed no 
treatment for ulcer disease.  

The Board finds that the decision to reduce the veteran's 
rating for peptic ulcer disease was warranted and was in 
compliance with the evidentiary standards as articulated in 
the VA regulation cited above.  The three examinations, 
individually and collectively, cannot be said to be less full 
and complete than the in-service "examination" (that was 
really no more than a cryptic "mild PUD" notation in a 
treatment note) that diagnosed peptic ulcer disease on which 
the original service connection was based.  This is so 
because, as noted, the examinations on which the reduction 
was based included physical examination and either an EGD or 
fluoroscopic examination.  The veteran's SMRs, on the other 
hand, show a notation in June 1991 that an EGD had been 
performed; it revealed duodenal erosion and mild esophagitis, 
but not an ulcer.  An October 1991 treatment note added mild 
peptic ulcer disease to the list of the veteran's currently 
treated complaints, but did not mention on what that new 
diagnosis was based.  
 
Finally, after according due consideration to all the 
evidence, the Board finds that evidence makes it at least 
reasonably certain that the improvement will be maintained, 
and that the medical evidence leaves no doubt whatsoever that 
the veteran does not have peptic ulcer disease, and that the 
reduction to a non-compensable rating was warranted and 
proper.

Turning to the veteran's request for an increased 
(compensable) rating for peptic ulcer disease, the Board 
notes that the veteran's service-connected peptic ulcer 
disease is evaluated utilizing the rating criteria found at 
Diagnostic Code 7304, which are based on symptomatology of 
the disease.  38 C.F.R. § 4.114.  Here, as already noted, it 
has been determined at least three times over a period of 
seven years that the veteran does not have peptic ulcer 
disease.  A compensable evaluation would require a diagnosis 
of ulcer disease and some associated recurring symptoms.  By 
implication, the August 2005 examiner's diagnoses of GERD and 
gastritis attributes her symptomatology to these diagnosed 
disorders.  Given the absence of an underlying disability, 
ulcer disease, the Board finds that the present assignment of 
a non-compensable rating is correct, and a compensable rating 
is not warranted.  

Lastly regarding the ulcer issue, the Board notes that the 
veteran has provided several statements from acquaintances in 
support of her claim for an increased rating for peptic ulcer 
disease.  While these observers are qualified as laypersons 
to report what they see, there is no evidence that they are 
qualified to provide credible medical evidence as to the 
cause(s) of what they have observed in the veteran.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson 
can provide an eye-witness account that does not require 
scientific, technical, or other specialized knowledge).

B.  Hypothyroidism

The veteran's hypothyroidism is evaluated utilizing the 
rating criteria found at Diagnostic Code 7903.  38 C.F.R. 
§ 4.119.  Under Diagnostic Code 7903, a 10 percent rating is 
for application when there is fatigability, or continuous 
medication required for control.  A 30 percent rating is for 
application when there is fatigability, constipation, and 
mental sluggishness.  The veteran has not indicated to the VA 
examiner who conducted three examinations that she suffers 
fatigability, though B.C. mentioned this in his April 2006 
letter, and the veteran testified at her hearing that she 
suffers from fatigability.  Thus, it may be conceded that the 
veteran suffers from fatigability.  The evidence of record 
also indicates that continuous medication (Synthroid) is 
required for control.  The criteria for the currently 
assigned 10 percent rating are thus met.

A higher, 30 percent, rating is not warranted because, as 
noted, a 30 percent rating requires a showing of 
fatigability, constipation, and mental sluggishness.  As 
noted, fatigability has been established.  At her hearing, 
the veteran's representative elicited from her spouse 
testimony that he had noticed her mental status as being 
sluggish.  The veteran's spouse is competent as a lay person 
to report what he observes, and so sluggishness is thus 
established.  Espiritu, supra.  

However, eligibility for a 30 percent rating requires the 
presence of all three of the listed criteria, and the greater 
weight of the evidence indicates that the veteran does not 
suffer from constipation.  The only averment of constipation 
is the April 2006 letter from B.C.  But the veteran has 
consistently told her examiners that she has frequent bowel 
movements, several times per day, often diarrhea.  Moreover, 
the Board notes that routine treatment records most often 
report regular bowel movements or diarrhea, but not 
constipation.  The criteria for award of a higher, 30 
percent, rating for hypothyroidism thus are not met.

The Board has considered the statements provided by others, 
but finds that they do not support an increased rating.  
Regarding B.C.'s statements, his averment that the veteran 
suffers constipation is outweighed by the other evidence 
showing consistently that there are routinely regular bowel 
movements, and sometimes diarrhea, but no constipation.  Mr. 
B.C. also has stated that the veteran's hypothyroidism is 
poorly controlled, but the Board finds that averment not to 
be credible because he has reported a long string of normal 
or nearly normal TSH readings.  The highest of B.C.'s 
reported readings is slightly lower than the July 2003 VA 
examiner's reported reading, and the July 2003 examiner 
determined that, based on that reading, the veteran was 
clinically borderline normal to mildly hypothyroid.  The 
Board also notes that B.C. also stated that he had been 
treating the veteran for recurring ulcer disease at a time 
when the veteran demonstrably did not have ulcer disease.

The lay statements of coworkers to the effect that the 
veteran has missed work due to illness and medical 
appointments are not probative because they offer no evidence 
as to the extent of the veteran's hypothyroid disability.  
The same is true for L.B.'s observations that the veteran at 
times exhibited severe pain and lethargy; there is no 
indication that L.B. is qualified to render a medical opinion 
that these observations are related to the veteran's 
hypothyroidism.  See Espiritu, supra at 495, citing Fed. R. 
Evid. 702 (scientific, technical, or other specialized 
knowledge, must be provided by a witness qualified as an 
expert by knowledge, skill, experience, training, or 
education).   

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a compensable rating for peptic ulcer disease 
is denied.

Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


